I disagree with the holding of the majority that the court erred in refusing defendant's requested instruction relating to his right to act in view of the condition of his wife and the effect that prior assaults on their home had produced on her. This requested instruction is found in paragraph VIII of defendant's requested instructions and reads: "Evidence has been introduced tending to prove that the series of offenses have been committed by the deceased and other parties against the home of the defendant and that as a result thereof the defendant's wife had become extremely nervous and her health by reason thereof was failing, the defendant had the right to take such steps as would appear to a reasonable and prudent man under all of the facts and circumstances to stop the molestation to which he and his wife were being subjected and if you believe from the evidence or have a reasonable doubt thereof that such evidence is true and that it appeared to the defendant under all of the facts and circumstances as a reasonable man that the only way in which the disturbances could be stopped was by acting in the manner in which he acted, then it will be your duty to acquit the defendant."
As written this requested instruction shows such poor draftsmanship that the omission of some language or erroneous transcription of other is suggested. The form of it alone as it appears in the transcript would justify the trial court's action in denying the request. But this is not my only objection to it. It is bad in substance for its generality. It covers the defendant's acts with blanket authority to choose the means of redressing a wrong, then gives it into the hands of the jury to speculate upon the wisdom and justification of the means employed. A likely result — as many ideas as there are jurors. *Page 146 
I think an instruction on the effect of these prior assaults on the wife's health and physical condition, insofar as the same could be shown to have influenced defendant's actions, would have been proper. Possibly, all that is meant by the language of the prevailing opinion is that some instruction should have been given. If so, I agree with it. But such is not its language. Where given, however, the instruction should be properly safeguarded by a statement of the limitations attending an exercise of the right of defense of person, property, family or habitation. Not left, as it is by the refused instruction in a practical application by the jurors, to a consideration and guess by each as to what he would have done if he had stood in the defendant's shoes.
The majority opinion says it was reversible error for the court to instruct the jury "That the killing must be done for prevention of a felony and not as a punishment for felony already committed" — where it was not apparent whether they (the deceased and his companions) were intending to abandon the attack. This is to say it was not issuable before the jury whether the attackers had abandoned the attack. I disagree with this appraisal of the testimony. Indeed, I think the jury justifiably could have believed that the deceased and his companions had abandoned the attack and that they were fleeing from the scene in the car conveying them when defendant fired the second shot. Such a finding is within the jury's verdict.
Nor do I favor the literal construction adopted by the majority in interpreting the statute making it a felony maliciously to destroy or injure any building on lands to which another has a good and indefeasible title. 1941 Comp. § 41-4712. The trial court instructed the jury as follows: "The statutes of New Mexico provide that the unlawful and malicious destruction of or injury to a building located upon lands to which any person has a good and indefeasible title under the laws of the United States or New Mexico is a felony and any person found guilty of the malicious destroying or injuring of any such building is punishable by imprisonment in the penitentiary. The injury to such building,however, to be felonious, must be of a substantial character,that is to say, one which lessens the utility or value of thebuilding." (Italics mine.)
The majority opinion holds so much of the foregoing instruction as is italicized is erroneous. In other words, the extent of the injury to be inflicted is immaterial as I read and understand the majority view. I think this construction of the statute is too narrow and wholly unwarranted, especially in view of the fact that under the laws of this state one may kill when resisting an attempt to commit a felony. See 1941 Comp. § 41-2413. It *Page 147 
would be injustice of the rankest sort for the court to have to instruct a jury that an accused was justified in killing a deceased known to be attempting nothing more serious than to scratch some paint off a building with a pocket knife. I think reason must be read into all of these statutes. In my opinion, it is unreasonable to eliminate from the statute in question inquiry into the extent of the injury attempted. This leaves it still open to the jury to view the matter from the standpoint of appearances and knowledge reasonably to be imputed to him, defendant, as of the moment of the offense.
I see no error in the court's instruction quoted last above.
For the reasons given I dissent.